Name: Commission Regulation (EEC) No 1815/83 of 30 June 1983 on arrangements for imports into the United Kingdom of certain textile products originating in Romania
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 2. 7. 83 Official Journal of the European Communities No L 178/ 11 COMMISSION REGULATION (EEC) No 1815/83 of 30 June 1983 on arrangements for imports into the United Kingdom of certain textile products originating in Romania Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textiles Committee, HAS ADOPTED THIS REGULATION : Article 1 Without prejudice to the provisions of Article . 2, imports into the United Kingdom of the category of products originating in Romania and specified in the Annex hereto shall be subject to the provisional quan ­ titative limit set out in that Annex. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3589/82 of 23 December 1982 on common rules for imports of certain textile 1815/83 originating in third countries ('), and in particular Article 1 1 thereof, Whereas Article 11 of Regulation (EEC) No 3589/82 lays down the conditions under which quantitative limits may be established ; whereas imports into the United Kingdom of certain textile products (category 28) specified in the Annex hereto and originating in Romania have exceeded the level referred to in para ­ graph 3 of the said Article 11 ; Whereas, in accordance with paragraph 5 of the said Article 11 of Regulation (EEC) No 3589/82, on 31 May 1983 Romania was notified of a request for consultations ; whereas, pending a mutually satisfactory solution, the Commission has requested Romania to limit exports to the United Kingdom of products falling within category 28 to 1 9 000 pieces with effect from the date of notification of the request for consul ­ tations ; whereas, pending the outcome of the requested consultations, quantitative limits identical to those requested of the supplier country should be applied provisionally to imports of the category of products in question ; Whereas paragraph 13 of the said Article 11 ensures that the quantitative limit is observed by means of a double-checking system in accordance with Annex VI to Regulation (EEC) No 3589/82 ; Whereas the products in question exported from Romania between 31 May 1983 and the date of entry into force of this Regulation must be set off against the quantitative limit which have been introduced ; Whereas this quantitative limit should not prevent the importation of products covered by it shipped from Romania before the date of entry into force of this Regulation ; Article 2 1 . Products as referred to in Article 1 , shipped from Romania to the United Kingdom before the date of entry into force of this Regulation and not yet released for free circulation , shall be so released subject to the presentation of a bill of lading or other transport docu ­ ment proving that shipment actually took place during that period. 2 . Imports of products shipped from Romania to the United Kingdom after the entry into force of this Regulation shall be subject to the double-checking system described in Annex VI to Regulation (EEC) No 3589/82. 3 . All quantities of products shipped from Romania on or after 31 May 1983 and released for free circula ­ tion shall be deducted from the quantitative limit laid down . This provisional limit shall not, however, prevent the importation of products covered by it but shipped from Romania before the date of entry into force of this Regulation . Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply until the entry into force of a Regulation establishing definitive quantitative limits following the current consultations.(  ) OJ No L 374, 31 . 12 . 1982, p . 106 . No L 178 / 12 Official Journal of the European Communities 2. 7 . 83 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 June 1983 . For the Commission Ã tienne DAVIGNON Vice-President ANNEX Cate ­ gory CCT heading No NIMEXE code ( 1983) Description Thirdcountries Member States Units Provisional quantitative limit 28 60.05 A II b) 4 ee) Outer garments and other articles, knitted or crocheted, not elastic or rubberized : Romania UK 1 000 pieces 19 A. Outer garments and clothing accessories : I ||I II . Other : IIII|| 60.05-61 ; 62 ; 64 Knitted or crocheted trou ­ sers (except shorts) other than babies'